Citation Nr: 1102593	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  04-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
granulomatous colitis with right hemicolectomy, ileo- transverse 
colostomy, and anal fissure, currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to November 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the VA RO in 
Atlanta, Georgia, which denied increased ratings for service-
connected gastrointestinal and skin disorders.

In December 2006, the Veteran presented oral testimony at a 
hearing held at the RO before the undersigned Veterans Law Judge, 
a transcript of which has been associated with the Veteran's 
claims file.

In March 2007, the Board remanded the two claims for further 
development.  

By an August 2008 determination, the Board denied the Veteran's 
claim for an evaluation in excess of 30 percent for granulomatous 
colitis with right hemicolectomy, ileo- transverse colostomy, and 
anal fissure and remanded the Veteran's claim for an evaluation 
in excess of 10 percent for skin eruptions.  The Veteran appealed 
the Board's decision with respect to the evaluation assigned to 
his granulomatous colitis with right hemicolectomy, ileo- 
transverse colostomy, and anal fissure to the United States Court 
of Appeals for Veterans Claims (Court).  The Court issued a 
Memorandum Decision in April 2010 setting aside the Board's 
August 2008 decision with regard to his digestive condition and 
remanding the matter of the Veteran's disability rating for his 
digestive condition for further proceedings.  The appeal of this 
issue was returned to the Board for action consistent with this 
Memorandum Decision.  With regard to the Veteran's claim for an 
evaluation in excess of 10 percent for skin eruptions, this issue 
was denied by the Board in a September 2009 decision and is not 
currently on appeal before the Board.
Additionally, the Board notes that, in the case of Rice v. 
Shinseki, the Court held, in substance, that every claim for a 
higher evaluation includes a claim for TDIU where the Veteran 
claims that his service-connected disabilities prevent him from 
working.  The Board notes that the Veteran asserted at the 
December 2006 hearing that he has lost jobs due to his service-
connected granulomatous colitis with right hemicolectomy, ileo- 
transverse colostomy, and anal fissure.  Accordingly, because the 
record has raised such claims, the Board has characterized the 
issues on appeal as including a claim for entitlement to TDIU.

Finally, the Board notes that the Veteran's representative 
indicated in the July 2009 Brief of the Appellant that the 
Veteran's rectal mass and prostate cancer should be considered by 
a VA examiner.  The Board notes that the diagnoses of a rectal 
mass and prostate cancer are separate disabilities and not 
symptoms of the Veteran's currently service-connected 
disabilities.  However, in light of the suggestions of the 
Veteran's representative regarding a possible relationship 
between the Veteran's service-connected granulomatous colitis 
with right hemicolectomy, ileo- transverse colostomy, and anal 
fissure, and his rectal mass or his prostate cancer, the Board 
will construe these statements as claims for service connection 
for a rectal mass and prostate cancer on a secondary basis.  
Therefore, the issues of entitlement to service connection 
for a rectal mass, to include as secondary to service-
connected granulomatous colitis with right hemicolectomy, 
ileo- transverse colostomy, and anal fissure, and 
entitlement to service connection for prostate cancer, to 
include as secondary to service-connected granulomatous 
colitis with right hemicolectomy, ileo- transverse 
colostomy, and anal fissure have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.




REMAND

The Veteran is seeking entitlement to an evaluation in excess of 
30 percent for service-connected granulomatous colitis with right 
hemicolectomy, ileo- transverse colostomy, and anal fissure, and 
entitlement to TDIU.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of these 
claims.

The Court has held that VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability will 
be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  In light of the fact that the Veteran has not 
undergone a VA examination for his service-connected 
granulomatous colitis with right hemicolectomy, ileo- transverse 
colostomy, and anal fissure since June 2007, the Board finds that 
the Veteran must be afforded a new VA examination to determine 
the current severity of this disability.

The Board acknowledges that the Veteran was not cooperative at 
the June 2007 VA examination.  In the July 2009 Brief of the 
Appellant, it was asserted that the Veteran could not be examined 
at the June 2007 VA examination because a rectal mass was causing 
severe pain.  The Veteran was diagnosed with a rectal mass and 
prostate cancer in a September 2007 VA treatment record.  
Further, the Veteran's representative suggested in the August 
2008 Appellant's Post-Remand Brief that the Veteran may have had 
differences with the examiner.    

The Board strongly cautions the Veteran concerning his 
responsibility to cooperate with VA in these matters.  The Court 
has held that '[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.'  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's 
responsibility of cooperating in the development of his claim 
includes reporting for and cooperating during the course of a VA 
examination.

With regard to the Veteran's claim for entitlement to TDIU, the 
Board finds this issue to be inextricably intertwined with the 
issue of entitlement to an evaluation in excess of 30 percent for 
service-connected granulomatous colitis with right hemicolectomy, 
ileo- transverse colostomy, and anal fissure.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board cannot 
fairly proceed in adjudicating this issue until any outstanding 
matters with regard to the evaluation assigned to the Veteran's 
service-connected granulomatous colitis with right hemicolectomy, 
ileo- transverse colostomy, and anal fissure have been resolved.

Additionally, the RO should take this opportunity to verify that 
all necessary development for the Veteran's claim for entitlement 
to TDIU has been conducted.  Specifically, a VA medical opinion 
should be provided as to whether the Veteran is precluded, by 
reason of service-connected disabilities, to specifically include 
his service-connected granulomatous colitis with right 
hemicolectomy, ileo- transverse colostomy, and anal fissure, from 
obtaining and maintaining any form of substantial gainful 
employment consistent with his education and occupational 
experience.  A VA medical opinion should also be provided as to 
whether the Veteran's service-connected granulomatous colitis 
with right hemicolectomy, ileo- transverse colostomy, and anal 
fissure results in marked interference with employment.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or ordering 
a medical examination).  

The RO should also provide the Veteran with a notice letter 
detailing the requirements for establishing entitlement to TDIU.

Finally, the RO should take this opportunity to obtain any VA 
treatment records relating to the Veteran's claims that have not 
yet been associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with appropriate 
notice of VA's duties to notify and to 
assist.  Particularly, the Veteran should 
be properly notified of how to 
substantiate a claim for entitlement to 
TDIU.

2.	Locate and obtain all relevant VA 
treatment records that have not yet been 
associated with the claims file.

3.	After the aforementioned records have 
been associated with the claims file, 
schedule the Veteran for an appropriate VA 
examination to determine the current 
severity of his granulomatous colitis with 
right hemicolectomy, ileo- transverse 
colostomy, and anal fissure.  The claims 
folder must be made available to the 
examiner and pertinent documents therein 
should be reviewed by the examiner.  The 
examiner must note in the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  The Veteran's prior 
medical history and examinations must 
be considered in evaluating the 
Veteran's disability, and the 
Veteran's current disability must be 
described in detail.  All necessary 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  Specifically, the 
examiner should note whether the Veteran 
has impairment of sphincter control and, 
if so, to what severity, and what specific 
symptoms result from this impairment.  The 
examiner should also comment as to whether 
the Veteran has any symptoms related to 
resection of the large intestine and, if 
so, to what severity.  

The examiner should discuss whether the 
Veteran experiences stricture of the 
rectum and anus and, if so, the 
accompanying symptoms.  

The examiner should discuss whether the 
Veteran has any malignant neoplasms of the 
digestive system, exclusive of skin 
growths, specifically related to his 
service-connected granulomatous colitis 
with right hemicolectomy, ileo- transverse 
colostomy, and anal fissure.

The examiner should also note the widths 
and lengths of the residual scars from the 
gastrointestinal surgeries, indicate 
whether such scars are deep or 
superficial, and identify any other 
residual scar symptomatology.

Finally, the examiner should note whether 
the Veteran experiences exacerbations 
related to colitis and the frequency of 
such exacerbations.  The examiner should 
note whether the Veteran experiences 
malnutrition, anemia, general debility, or 
a serious complication as liver abscess.  
The complete rationale for any opinions 
expressed should be provided. 

4.	Schedule the Veteran for an appropriate VA 
examination for his claim for entitlement 
to TDIU.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that 
it has been reviewed.  The examiner should 
elicit a history from the Veteran 
regarding his recent employment and 
examine the Veteran thoroughly.  After 
reviewing the file, noting the Veteran's 
reported history, and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran is 
precluded by reason of his service-
connected granulomatous colitis with 
right hemicolectomy, ileo- transverse 
colostomy, and anal fissure, or his 
service-connected skin eruptions, from 
obtaining and maintaining any form of 
substantial gainful employment 
consistent with his education and 
occupational experience.  The examiner 
is advised that only symptoms related to 
the Veteran's service-connected 
disabilities should be considered in 
determining whether the Veteran is 
precluded from obtaining and maintaining 
employment.  Symptoms related to 
nonservice-connected disabilities should 
not be considered in this determination.  
The examiner should also render an 
opinion as to whether the Veteran's 
service-connected granulomatous 
colitis with right hemicolectomy, 
ileo- transverse colostomy, and anal 
fissure results in marked interference 
with employment.  

The examiner should provide a complete 
rationale for any opinions provided.

5.	Then, the RO/AMC should readjudicate the 
claims.  In particular, the RO should 
review all the evidence that was submitted 
since the most recent supplemental 
statement of the case (SSOC).  In the 
event that the claims are not resolved to 
the satisfaction of the Veteran, he should 
be provided a SSOC, which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).



